Citation Nr: 1425358	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-21 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, obsessive compulsive disorder, and bipolar disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and other diagnoses that she carries.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The Veteran testified at a hearing in August 2012 before the undersigned.  A copy of the transcript has been associated with the claims file.  At the hearing, she submitted additional evidence and waived her right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2013).  The record was held open for an additional 30 days so that she could submit additional evidence, but none was received.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At her hearing, the Veteran testified that she received a medical retirement from civil service based on her psychiatric disorder.  It appears she may be receiving Social Security Administration (SSA) disability benefits.  The RO must attempt to obtain any outstanding SSA records.  The Veteran asserts that she was sexually abused prior to and during her period of active service.  A VA examination is needed because the record is insufficient for the Board to make an informed decision in this case.  

Accordingly, the case is REMANDED for the following actions:

1. The RO must obtain the Veteran's SSA records.  In requesting these records, the AMC/RO should follow the current procedures of 38 C.F.R. § 3.159(c) (2013), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  If the records are not obtained the RO should document this in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e)(1) (2013).  

2. Schedule the Veteran for an examination with an appropriate clinician. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed psychiatric history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i) A July 2009 record from Dr. S. A. noting that the Veteran was abused at age 11.

ii) A June 2010 record from the Harriet Cohn Center noting that the Veteran was assaulted by a drill sergeant.  

iii) The Veteran's July 2010 stressor statement.  

iv) November 2011 lay statements from the Veteran's sisters and mother.  

v) An April 2012 record from Dr. J. H. noting that the Veteran had multiple sexual assaults both before and during her period of active service.  

vi) The transcript of the Veteran's August 2012 hearing, where she reports that she was sexually abused by an older cousin when she was 11 and that she was sexually assaulted by a drill sergeant during active service.  

c) The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

d) After reviewing the record and examining the Veteran, the examiner must provide all applicable psychiatric diagnoses.  If the examiner diagnoses the Veteran with PTSD, he or she must specify the stressor or stressors underlying the diagnosis.

For each diagnosis rendered, the examiner must provide an opinion for each of the following:

i) Whether it is medically undebatable that the Veteran's acquired psychiatric disorder preexisted her entry into active military service.

ii) If it is found as medically undebatable that the Veteran's acquired psychiatric disorder clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

iii) If her acquired psychiatric disorder is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.  

iv) If the examiner diagnoses a psychosis, he or she must state whether it manifested within one year of the Veteran's separation from active service in September 1983.  For adjudication purposes, the term "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The RO must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and her representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



